Name: 96/305/Euratom: Council Decision of 7 May 1996 approving amendments to the Statutes of the Joint European Torus (JET), Joint Undertaking
 Type: Decision
 Subject Matter: Europe;  European construction;  civil law
 Date Published: 1996-05-14

 Avis juridique important|31996D030596/305/Euratom: Council Decision of 7 May 1996 approving amendments to the Statutes of the Joint European Torus (JET), Joint Undertaking Official Journal L 117 , 14/05/1996 P. 0009 - 0012COUNCIL DECISION of 7 May 1996 approving amendments to the Statutes of the Joint European Torus (JET), Joint Undertaking (96/305/Euratom)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 50 thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament (1),Having regard to the opinion of the Economic and Social Committee (2),Whereas, for the purpose of implementing the JET Project, the Council, by Decision 78/471/Euratom (3), established the Joint European Torus (JET), Joint Undertaking, and adopted the Statutes thereof, as last amended by Decision 91/677/Euratom (4);Whereas, by Decision 94/268/Euratom (5), the Council adopted a framework programme of Community activities in the field of research and training for the European Atomic Energy Community (1994 to 1998); whereas, by Decision 94/799/Euratom (6), the Council adopted a specific programme of research and training in the field of controlled thermonuclear fusion; whereas this programme takes into account new substantial scientific and technical arguments - such as testing a divertor for technological or basic research purposes, in particular with a view to a Next Step - which speak for the continuation of JET's operation beyond 1996;Whereas, to make a major contribution to serving the objectives of the said specific programme, it is necessary to extend the Joint European Torus (JET), Joint Undertaking for a period until 31 December 1999, in order to provide further data of relevance to ITER, especially for the ITER-EDA, before entering into a final phase of Deuterium-Tritium operation;Whereas, the JET Council, for that purpose, approved on 23 March 1995 an extension of the Joint Undertaking to 31 December 1999 and the corresponding amendments to the JET Statutes;Whereas the extension of JET, and the financing of the Community contribution to the JET expenditure for the period 1995-1998, are fully compatible with the terms of Decision 94/799/Euratom;Whereas, following the accession of the Republic of Finland to the European Union, the Technology Development Centre of Finland (Tekes) has requested accession to the JET Joint Undertaking; whereas the JET Council has approved this accession to the Joint Undertaking and the amendments to the Statutes required by that accession;Whereas, by virtue of Article 101 of the Treaty, the Community has concluded a cooperation agreement in the field of controlled thermonuclear fusion and plasma physics with the Kingdom of Sweden; whereas the JET Council has approved amendments to the Statutes required by the accession of that State to the European Union;Whereas the JET Council has approved other modifications to the wording of the Statutes required by the entry into force of the Treaty on European Union,HAS DECIDED AS FOLLOWS:Article 1 The amendments to the Statutes of the Joint European Torus (JET), Joint Undertaking, annexed to this Decision, are hereby approved.Article 2 This Decision shall enter into force on the day following its publication in the Official Journal of the European Communities.Done at Brussels, 7 May 1996.For the CouncilThe PresidentA. CLO(1) OJ No C 78, 18. 3. 1996, p. 33.(2) OJ No C 18, 22. 1. 1996, p. 36.(3) OJ No L 151, 7. 6. 1978, p. 10.(4) OJ No L 375, 31. 12. 1991, p. 9.(5) OJ No L 115, 6. 5. 1994, p. 31.(6) OJ No L 331, 21. 12. 1994, p. 22.ANNEX The Statutes of the Joint European Torus (JET), Joint Undertaking, are hereby amended as follows:1. Article 1.3 shall be replaced by the following:'1.3. The Joint Undertaking shall have the following Members:The European Atomic Energy Community (hereinafter referred to as "Euratom"),The Belgian State (hereinafter referred to as "Belgium"), acting for its own part (Laboratoire de physique des plasmas of the Ã cole Royale Militaire - Laboratorium voor plasmaphysica van de Koninklijke Militaire School) and on behalf of the UniversitÃ © libre de Bruxelles (Service de physique statistique, plasmas et optique non linÃ ©raire de l'ULB) and of the Centre d'Ã ©tudes de l'Ã ©nergie nuclÃ ©aire (CEN)/Studiecentrum voor Kernenergie (SCK),the Centro de Investigaciones EnergÃ ©ticas Medioambientales y TecnolÃ ³gicas, Spain (hereinafter referred to as "CIEMAT"),the Commissariat Ã l'Ã ©nergie atomique, France (hereinafter referred to as "CEA"),the Ente per le nuove technologie, l'energia e l'ambiente (hereinafter referred to as "ENEA" which, since 1 January 1986, has represented all Italian activities falling within the Euratom Fusion Programme including those of the Consiglio nazionale delle ricerche, CNR),the Hellenic Republic (hereinafter referred to as "Greece"),the Forschungszentrum JÃ ¼lich GmbH, Federal Republic of Germany (hereinafter referred to as "KFA"),the Forskningscenter RisÃ ¸, Denmark (hereinafter referred to as "RisÃ ¸"),the Grand Duchy of Luxembourg (hereinafter referred to as "Luxembourg"),the Junta Nacional de InvestigaÃ §Ã £o CientÃ ­fica e TecnolÃ ³gica, Portugal (hereinafter referred to as "JNICT"),Ireland,the Max-Planck-Gesellschaft zur FÃ ¶rderung der Wissenschaften e.V. - Insitut fÃ ¼r Plasmaphysik, Federal Republic of Germany (hereinafter referred to as "IPP"),the Swedish Natural Science Research Council (hereinafter referred to as "NFR"),the Swiss Confederation (hereinafter referred to as "Switzerland"),the Stichting voor Fundementeel Onderzoek der Materie, the Netherlands (hereinafter referred to as "FOM"),the United Kingdom Atomic Energy Authority (hereinafter referred to as "the Authority" or "the Host Organization"),the Technology Development Centre of Finland (hereinafter referred to as "Tekes").`;2. Article 4.1.1 and 4.1.2 shall be replaced by the following:'4.1.1. The Members of Joint Undertaking shall be represented in the JET Council as follows, the vote of each pair of representatives being weighted as indicated:>TABLE>4.1.2. For their adoption, acts of the JET Council shall require at least 30 votes in favour.`;3. in the last sentence of Article 9.1, the words 'European units of account` shall be replaced by the word 'ecus`;4. the first sentence of Article 16.1.4.1 shall be replaced by the following:'The Commission will, in accordance with the provisions of Article 13 of the Euratom Treaty and subject to the conditions contained therein, communicate the reports referred to in Article 16.1.3 to the Member States, to persons and undertakings (as defined in Article 196 of that Treaty) as well as to the Government of Switzerland and to persons and undertakings established on its territory.`;5. the first sentence of Article 16.2.3 shall be replaced by the following:'Under the patent applications and patents referred to in Article 16.2.1, the Commission may, in accordance with the provisions of Article 12 of the Euratom Treaty and subject to the conditions contained therein, grant on request non-exclusive licences to the Member States of Euratom, to persons and undertakings (as defined in Article 196 of that Treaty), as well as to the Government of Switzerland and to persons and undertakings established on its territory.`;6. Article 19.1 shall be replaced by the following:'19.1. The Joint Undertaking shall be established for a period until 31 December 1999.`;7. (a) In Articles 10.6, 12, 18.2, 20.4, 20.6, 21.1, 24.2, 24.3 and 26a, the words 'Council of the European Communities` shall be replaced by the words 'Council of the European Union`;(b) In Articles 10.6 and 12 of the French text, the word 'AssemblÃ ©e` shall be replaced by the words 'Parlement europÃ ©en`.